Citation Nr: 0401154	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-01 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an effective date prior to February 14, 
2002, for the grant of service connection for PTSD.  




REPRESENTATION

Appellant represented by:	to be clarified





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty in the Coast Guard from 
July 1967 to November 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 RO decision, which granted service 
connection and assigned a 30 percent rating for PTSD, 
effective on February 14, 2002.  The veteran appeals for both 
a higher rating and an earlier effective date for the award.  

The Board notes that, in September 2002, the veteran filed 
claims of service connection for diabetes mellitus and a skin 
disorder claimed as due to Agent Orange exposure.  As those 
claims have not been adjudicated by the RO, they are referred 
to the RO for further appropriate consideration.  

The Board notes further that this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  



REMAND

A review of the record indicates that the veteran was 
scheduled to appear at the RO for a videoconference hearing 
conducted by a Veterans Law Judge in September 2003.  There 
is no transcript of record of that hearing.  

However, it appears that the veteran may have cancelled his 
hearing request, although there is no statement from either 
the veteran or a representative to that effect in the record.  
The RO should clarify if cancellation of the hearing request 
was indeed his desire.  

Also of record is a form (VA Form 21-22) on which the veteran 
designated The American Legion as his accredited 
representative to represent him before VA, signed in December 
2002.  In August 2003, The American Legion submitted 
additional evidence on behalf of the veteran.  

However, it appears that the veteran subsequently may have 
revoked his appointment of The American Legion as his 
representative, although there is no statement from the 
veteran to that effect.  The RO should clarify the veteran's 
desire as to his representation.  

A preliminary review of the medical evidence shows that the 
veteran underwent a VA psychiatric examination in July 2002, 
on which he was diagnosed with PTSD (moderate) and schizoid 
personality, and furnished a Global Assessment of Functioning 
(GAF) scale score of 70.  

Since that evaluation the veteran was seen on an outpatient 
basis at VA, where in June 2003, he was diagnosed with PTSD 
and polysubstance dependence in remission and given a GAF 
score of 35.  

At that time he was referred to the local Vet Center for a 
workup.  In an August 2003 letter a counseling therapist at 
the Vet Center stated that the GAF score of 70 assigned to 
the veteran by the VA examiner was "much higher than his 
level of functioning" and that a more accurate assessment 
"should be much lower."  

In light of the foregoing medical evidence indicating that 
the veteran's PTSD may be worse, the RO should arrange for 
him to undergo a VA examination to ascertain the current 
severity of his service-connected PTSD.  

Additionally, the RO should obtain any recent medical 
treatment records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that 
regard, it is noted that the file contains outpatient records 
from VA up to July 2003 and a Vet Center statement.  

Finally, the Board notes that the veteran was issued a 
Statement of the Case (SOC) in December 2002.  Subsequently, 
the RO received additional evidence relevant to the veteran's 
claims for a higher rating and for an earlier effective date.  

The evidence consists of a statement from his wife, a 
photocopy a local newspaper article dated in April 1970 
referring to the veteran, VA outpatient treatment records of 
the veteran dated from February to July 2003, and a letter 
written by a counseling therapist of the Vet Center dated in 
August 2003 in support of the veteran's claim.  A waiver of 
initial RO consideration of that evidence did not accompany 
this additional evidence.  Thus, the case should be returned 
to the RO for that purpose.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he clarify his intent as to his hearing 
request and his representation.  In that 
regard, he should be notified that he has 
an appointment of a representative of 
record, The American Legion (effective in 
January 2003), which has not been 
revoked.  To revoke that appointment, 
written notification must be received.  
38 C.F.R. §§ 20.607.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received recent treatment for his 
service-connected PTSD.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records that are not 
already of record.  This includes, but is 
not limited to, records from the VA since 
July 2003 and the Vet Center.  

3.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination, 
in order to determine the current 
severity of his service-connected PTSD.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
clinical findings should be reported in 
detail in the examination report.  The 
doctor should note the presence or 
absence of the various signs and symptoms 
that are listed in the rating criteria 
for mental disorders (see 38 C.F.R. 
§ 4.130).  The doctor should assess the 
degree of occupational and social 
impairment due solely to PTSD, and a 
Global Assessment of Functioning (GAF) 
score should be assigned and explained.  
Complete rationale for all opinions 
expressed should be provided.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims of an 
initial rating in excess of 30 percent 
for the service-connected PTSD and an 
earlier effective date for the grant of 
service connection for PTSD, taking into 
account all the evidence including that 
received since the Statement of the Case.  
If the decision remains adverse to the 
veteran, the RO should provide him and 
his representative (if any) with a 
Supplemental Statement of the Case.  He 
should then be given an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




